Citation Nr: 0941923	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.H.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a July 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal is remanded to obtain outstanding records and to 
afford the Veteran a VA psychiatric examination.  The record 
indicates that the Veteran began receiving  
Social Security Administration (SSA) benefits during the 
pendency of the appeal.  The RO/AMC must contact SSA to 
obtain their records.  The record also shows that there are 
outstanding treatment records.  At the Travel Board hearing, 
the Veteran testified that he continued psychiatric treatment 
at a "Veteran's home" in Yountville, California.  The 
RO/AMC must attempt to locate these treatment records.  
38 C.F.R. § 3.159(c)(2).  

Lastly, the Veteran will be afforded a VA psychiatric 
examination by an appropriately qualified healthcare 
provider.  The claims file and a copy of this remand must be 
made available for review by the examiner.  The examiner is 
asked to review the claims file, interview the Veteran, and 
determine all psychiatric diagnosis or diagnoses present in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  For each diagnosis rendered, the 
examiner must opine as to whether it is related to any 
incident of active service.  The examiner must also furnish a 
medical opinion as to whether he or she believes the reported 
in-service personal assaults occurred.  38 C.F.R. 
§ 3.304(f)(4).   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain the Veteran's 
SSA records and treatment records located 
at a "Veteran's home" at 100 California 
Drive Yountville, California 94599, as 
identified at the July 2009 Travel Board 
hearing.  All necessary authorizations for 
releasing the records must be provided to 
the Veteran.   

2.  After the records listed above have 
been obtained, the AMC/RO will schedule 
the Veteran for a psychiatric examination.  
The claims file will be made available for 
review by the examiner and the examiner 
should state that he or she reviewed the 
claims file and a copy of this remand in 
any report generated.  After examining the 
Veteran, the examiner must report:

(a) All present psychiatric diagnosis 
or diagnoses meeting DSM-IV criteria.  

(b) For each DSM-IV diagnosis 
rendered, the examiner must state 
whether it is related to any incident 
of active military service. 

3. The AMC/RO should review the claims 
file to ensure that all of the requested 
development has been completed to the 
extent possible.  In particular, the RO 
should review the requested examination 
report and required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures. 
Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


